EXHIBIT 4.12 Private & Confidential LOAN AGREEMENT for a Loan of up to US$101,150,000 to TEAM-UP OWNING COMPANY LIMITED and ORPHEUS OWNING COMPANY LIMITED provided by THE BANKS AND FINANCIAL INSTITUTIONS SET OUT IN SCHEDULE 1 Arranger, Agent, Security Agent and Account Bank DNB NOR BANK ASA Swap Provider DNB NOR BANK ASA Contents Clause Page 1 Purpose and definitions 1 2 The Total Commitment and the Advances 13 3 Interest and Interest Periods 15 4 Repayment and prepayment 17 5 Fees and expenses 19 6 Payments and taxes; accounts and calculations 20 7 Representations and warranties 22 8 Undertakings 27 9 Conditions 32 10 Events of Default 33 11 Indemnities 37 12 Unlawfulness and increased costs 38 13 Security, set-off and pro-rata payments 40 14 Operating Accounts 42 15 Assignment, transfer and lending office 43 16 Arranger, Agent and Security Agent 45 17 Notices and other matters 54 18 Governing law and jurisdiction 57 Schedule1 The Banks and their Commitments 58 Schedule2 Form of Drawdown Notice 59 Schedule3 Documents and evidence required as conditions precedent to the Loan being made 60 Schedule4 Form of Transfer Certificate 66 Schedule5 Form of Trust Deed 70 Schedule6 Mandatory Cost formula 71 Schedule7 Form of Mortgage 73 Schedule8 Form of Deed of Covenant 74 Schedule9 Form of Corporate Guarantee 75 Schedule10 Form of Manager’s Undertakings 76 Schedule11 Form of Master Swap Agreement 77 Schedule12 Form of Swap Assignment 78 Schedule13 Form of Operating Account Assignment 79 THIS AGREEMENT is dated December 2007 and made BETWEEN: (1) TEAM-UP OWNING COMPANY LIMITED and ORPHEUS OWNING COMPANY LIMITEDas joint and several Borrowers; (2) DNB NOR BANK ASA as Arranger, Agent, Security Agent and Account Bank; (3) DNB NOR BANK ASA as Swap Provider; and (4) THE BANKS AND FINANCIAL INSTITUTIONS whose names are set out in schedule 1 as Banks. IT IS AGREED as follows: 1 Purpose and definitions 1.1 Purpose This Agreement sets out the terms and conditions upon and subject to which the Banks agree, according to their several obligations, to make available to the Borrowers, jointly and severally, in two (2) Advances, a loan of up to One hundred and one million one hundred and fifty thousand Dollars ($101,150,000) for the purpose of assisting the Borrowers to finance part of the acquisition cost of the Ships. 1.2 Definitions In this Agreement, unless the context otherwise requires: “Account Bank” means DnB NOR Bank ASA, a company incorporated in Norway with its registered office at Stranden 21, P.O. Box 1171 Sentrum N-0107 Oslo, Norway, acting for the purposes of this Agreement through its branch at 20 St. Dunstan’s Hill, London EC3R 8HY, England (or of such other address as may last have been notified to the other parties to this Agreement pursuant to clause 17.1.3) or such other person as may be appointed as Account Bank by the Agent for the purposes of this Agreement and includes its successors in title; “Agent” means DnB NOR Bank ASA, a company incorporated in Norway with its registered office at Stranden 21, P.O.
